Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
The Estate of Patricia Blalock Ward and Joseph M. Ward appeal the district court’s judgment in favor of Trans Union Corporation on Appellants’ claims under the Fair Credit Reporting Act, 15 U.S.C. §§ 1681— 1681(u) (2006), and state law claims for defamation, interference with contractual relations, and false light invasion of privacy. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Estate of Ward v. Trans Union Corp., No. 4:04-cv-00088-DAN (E.D.N.C. Aug. 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.